Case: 17-10342      Document: 00514533277         Page: 1    Date Filed: 06/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-10342                                FILED
                                  Summary Calendar                          June 28, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
TRENT TAYLOR,

                                             Plaintiff-Appellant Cross-Appellee

v.

MELISSA OLMSTEAD, Correctional Officer, Individually and in their official
capacity,

                                             Defendant-Appellee Cross-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:14-CV-149


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Trent Taylor, Texas prisoner # 1691384, has appealed the district court’s
judgment with respect to his lawsuit against prison guard Melissa Olmstead.
Olmstead has cross appealed. The matter was tried before a jury, which found
that Olmstead had violated Taylor’s Eighth Amendment right against
excessive force but that Taylor had not sustained compensable damages and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10342     Document: 00514533277      Page: 2    Date Filed: 06/28/2018


                                  No. 17-10342

that an award of punitive damages was not appropriate. Taylor complains that
the district court erred in denying his motion for a new trial as to damages,
and he asserts that the jury’s take-nothing judgment was unjust. He contends
that the jury misinterpreted the court’s instructions, which, he complains,
were inconsistent and misleading.
      Under Federal Rule of Civil Procedure 59(a)(1), a district court has
discretion to grant a new trial to prevent an injustice. Seibert v. Jackson
County, 851 F.3d 430, 438 (5th Cir. 2017). The district court’s order denying a
new trial is reviewed for an abuse of discretion and will be affirmed unless the
party challenging the ruling has made a clear showing of “an absolute absence
of evidence to support the jury’s verdict.” Id. at 439 (internal quotation marks
and citation omitted). Because Taylor did not object to the district court’s
instructions, our review of those instructions is for plain error. See FED. R. CIV.
P. 51(d)(2). We have “discretion to correct such an unpreserved error only if it
is plain, affects substantial rights, and seriously affects the fairness, integrity,
or public reputation of judicial proceedings.” Jimenez v. Wood Cty., 660 F.3d
841, 845 (5th Cir. 2011) (en banc) (internal quotation marks and citation
omitted).
      Where a jury gives inconsistent answers to special interrogatories,
remand for a new trial is appropriate. Willard v. The John Hayward, 577 F.2d
1009, 1011 (5th Cir. 1978); see also Williams v. Kaufman Cty., 352 F.3d 994,
1014 (5th Cir. 2003) (“[P]laintiffs may recover nominal damages when their
constitutional rights have been violated but they are unable to prove actual
injury.”). There is no such inconsistency when a jury awards no compensatory
damages, however, despite finding a violation of an inmate’s constitutional
rights. Archie v. Christian, 812 F.2d 250, 252 (5th Cir. 1987). The jury’s




                                         2
    Case: 17-10342     Document: 00514533277     Page: 3   Date Filed: 06/28/2018


                                  No. 17-10342

finding that Taylor had not sustained compensable damages has support in
the record. See Seibert, 851 F.3d at 438.
      The district court instructed the jury properly that it had discretion in
determining whether to impose punitive damages. See Williams, 352 F.3d at
1014. Contrary to Taylor’s argument on appeal, the district court did not state
or imply in its instructions that the jury could not award punitive damages if
it failed to award compensatory damages. The jury’s negative responses to the
court’s interrogatories indicate that it did not believe that an award of punitive
damages was appropriate. See id.
      Several of the instructions complained of by Taylor pertain to the
question whether Olmstead violated Taylor’s Eighth Amendment rights, which
was an issue that was decided in Taylor’s favor. Accordingly, Taylor has not
shown that his substantial rights were affected. See Jimenez, 660 F.3d at 845.
      Taylor has not shown that the jury’s interrogatory responses were
inconsistent or the product of erroneous or inconsistent instructions.        See
Willard, 577 F.2d at 1011; Archie, 812 F.2d at 252. Nor has he shown that the
district court committed reversible plain error in instructing the jury or that it
abused its discretion in denying the motion for a new trial. See Seibert, 841
F.3d at 438; Jimenez, 660 F.3d at 845. In accordance with our precedents, the
judgment will be modified to include an award of nominal damages in the
amount of one dollar. See Archie, 812 F.2d at 252-53.
      Taylor contends that the district court erred in excluding two of his
exhibits from evidence. Taylor has not shown that his substantial rights were
affected, and no abuse of discretion has been shown. See Valdez v. Cockrell,
274 F.3d 941, 957 (5th Cir. 2001).
      Cross-appellant Olmstead contends that the district court erred in
denying her motion for judgment as a matter of law. She contends that the



                                        3
    Case: 17-10342    Document: 00514533277      Page: 4   Date Filed: 06/28/2018


                                 No. 17-10342

district court erred in declining to give a qualified-immunity instruction and
that the jury verdict was based on insufficient evidence. We “review the denial
of a motion for judgment as a matter of law de novo but apply the same legal
standard as the district court.” OneBeacon Ins. Co. v. T. Wade Welch & Assocs.,
841 F.3d 669, 675 (5th Cir. 2016).
      In refusing to give a qualified-immunity instruction, the district court
noted that Olmstead had denied that she had used force against Taylor and
that, accordingly, the reasonableness of her actions was not at issue. See
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Olmstead argues only that the
question of her reasonableness should have been submitted to the jury.
Olmstead’s argument does not address the district court’s reasoning and does
not demonstrate that the district court erred.
      Olmstead insists that Taylor did not provide a legally sufficient
evidentiary basis in support of the jury’s finding of excessive use of force. She
asserts that a de minimis injury will not support such a finding. The jury found
that Taylor suffered some harm as a result of Olmstead’s use of force. See
Hudson v. McMillian, 503 U.S. 1, 9 (1992). It cannot be said that “the facts
and inferences point so strongly and overwhelmingly in the [Olmstead’s] favor
that reasonable jurors could not reach a contrary conclusion.” OneBeacon, 841
F.3d at 675 (internal quotation marks and citation omitted). The judgment is
MODIFIED to award one dollar in nominal damages and AFFIRMED.




                                       4